Name: 2008/486/EC: Council Decision of 23Ã June 2008 appointing half of the members of the Management Board of the European Food Safety Authority
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-06-26

 26.6.2008 EN Official Journal of the European Union L 165/8 COUNCIL DECISION of 23 June 2008 appointing half of the members of the Management Board of the European Food Safety Authority (2008/486/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 25(1) thereof, Having regard to the list of candidates submitted to the Council by the Commission of the European Communities, Having regard to the views expressed by the European Parliament, Whereas: (1) It is vital to ensure the independence, high scientific quality, transparency and efficiency of the European Food Safety Authority. Cooperation with Member States is also indispensable. (2) Half of the members of the Management Board of the Authority will finish their term of office on 30 June 2008. (3) The candidatures have been examined with a view to appointing seven new members of the Management Board on the basis of the documentation provided by the Commission and in the light of the views expressed by the European Parliament. The aim is to secure the highest standard of competence, a broad range of relevant expertise, for instance in management and in public administration, and the broadest possible geographic distribution within the Union. (4) Three of those members should have a background in organisations representing consumers and other interests in the food chain, HAS DECIDED AS FOLLOWS: Article 1 The following shall be appointed members of the Management Board of the European Food Safety Authority for the period from 1 July 2008 to 30 June 2012:  Davies, Sue (2)  Facelli, Piergiuseppe  Horst, Matthias (2)  PogaÃ nik, Milan  Ruprich, Jiri  Turunen, Sinikka (2)  Url, Bernhard. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 23 June 2008. For the Council The President I. JARC (1) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 202/2008 (OJ L 60, 5.3.2008, p. 17). (2) Background in organisations representing consumers and other interests in the food chain.